Title: To John Adams from John Quincy Adams, 24 December 1796
From: Adams, John Quincy
To: Adams, John



No 27.My Dear Sir.
The Hague December 24. 1796.

The french Directory have refused to receive Mr: Pinckney as Minister from the United States, and have taken a resolution, that all communication between them and the American Government shall be suspended untill the wrongs of which the French Republic has a right to complain, shall be repaired. The motives alledged for this proceeding are said to be that the Treaty between the United States and Great–Britain, annuls that with France, and that as they have recalled their Minister from the United States, they do not judge it advisable to receive one from thence. Their personal regard for Mr: Monroe seems to have effected hitherto an exception in his favour.
After the recall of Mr. Adet, and the various other circumstances which have occurred in the course of the last Summer, this circumstance is not surprizing. The real motives upon which it is founded, and the designs which it is meant to answer, are well understood by you. Among of many others the advantage of an alternative either to influence the Elections for the next Presidency, or to furnish a material embarassment to the new Administration, is perhaps not the least weighty. If at the time when this Letter shall reach you, the public affairs of the United States should be of any concern to you, besides that of an individual citizen, you will evidently perceive that a concert, which might be termed an alliance has taken place between the present french Government, and the most virulent internal enemies to that of the United States: to defeat the object of this connection which is no less than a Revolution in the Constitution of our Nation, and an abandonment of our engagements with another power, will require all the wisdom and firmness of which our federal executive is susceptible, as well as the support of the People. Of the former I have no doubt, and uniform experience has given me a confidence in the latter, which I hope will not be disappointed.
The newspapers which I send you with this letter will shew  what a representation of the internal state of France, the Directory themselves have presented to the Legislative Assemblies. The wretchedness of the Nation may possibly be exaggerated in this paper, because its apparent object is to elicit from the Legislature some new expedient to raise money for the further support of the War. But with every allowance for such exaggerations, it is certain that the situation of that Country is deplorable in the highest degree, and the People in every part of it pant for Peace. The weariness of the War has also reached their armies which have suffered excessively in the course of the last campaign, and which they find it at present extremely difficult to support.
The french Minister of Finance has called together a commercial deputation from several of the Cities to devise the means of reviving their commerce, or more probably of raising new funds. He has proposed to them the establishment of a Bank, to be made altogether independent of the Government, and a third paper money bottomed upon the confiscated property, and to be denominated cedules hypothecaires. Neither of these proposals was received with much favour and the assembly have expressed as their decided opinion, that a speedy and honourable Peace, must be the necessary preliminary to any practicable attempt whatever for the restoration of the commerce and finances of the Nation.
Meanwhile, the Negotiation of Lord Malmesbury still continues. The tone of the first official papers from the Minister De la Croix spread an opinion almost universal that the Directory were determined to break it off. But at the same time an universal cry arose against them, and sounded so loudly in their ears, that they have evidently softened and moderated their language. It is said also that they have consented to conduct the negotiation in future with the same secrecy which they have observed in their diplomatic dealings with the other coalesced powers. These things are all considered as indications that a serious attempt for Peace will be made, and the publicity which they have purposely given to their Statement of the distressing condition of the Nation contributes to strengthen the opinion.
The Empress of Russia died suddenly on the 17th: of November: of an apoplectic stroke, as it is pretended.—Suspicion however is not silent on this occasion. The french consider it as an Event very favourable to them. She was to have signed on the 19th: a new Treaty with Great Britain. Whether it was signed by her successor is variously reported.—He certainly made no change in the administration of the Russian foreign Department.
I have mentioned that one of the motives of the french Directory in their late proceeding is to influence the American Election, or to embarrass the new Administration. There is an opinion propagated with great zeal and industry in every part of the Europe, that the Union and Prosperity of the United States are dependent altogether upon the personal character, merits and popularity of the present President, and that the moment he shall retire from the government we shall fall into irreconcileable dissensions which will soon be followed by a separation of the Northern from the Southern States. In England and France, perhaps among some people in this Country, these ideas are not simple opinions; they have ripened into hopes. For whatever affections our Countrymen may indulge in their hearts for this or that European Nation, they may assure themselves that they are to all objects of fear and envy. The prosperity of the American People has become a reproach to the rulers of Europe whether monarchical or Republican, and prosperity generates envy among Nations no less than among individuals. A paragraph has appeared  in one of the late English news-papers purporting to be founded on a letter from New–York written in October and announcing that troubles and confusions were expected to take place upon the approaching Election for President. That the solitary advice of the present President’s address to the People did not appear to have made any impression upon them: that in every State there was some particular favourite, but no Union, no public Spirit, and that the division of the States would be the probable consequence of these symptoms. This account has been repeated in one of the Gazette’s here and coming just at the same time with the hostile declaration of the French Directory has gratified or alarmed all those who from sentiment or interest take any notice of our affairs. It has produced an effect upon the stocks, though I have endeavoured as far as I have been able to counteract the impression. I have indeed no Letters from which I can form any opinion whatever upon the State of our public affairs, and all my authentic intelligence is generally six weeks or two months, older than that which is current among the merchants.
The military operations upon the Rhine have not been very important since the retreat of the two French Armies. An Armistice has already partially taken place, and will no doubt be extended the whole length of that River. Mantua is now abandoned to its fate and is like very soon to be taken. The Season must very soon compel a suspension of hostilities, which it is hoped will not again be renewed.
There is a maritime expedition in preparation from France, the direction of which is not known, but supposed to be, a descent in Ireland. There are said to be at Brest 15 ships of the Line and seven frigates, on board of which are embarked 15000 men, with arms, artillery &c for 50,000. They are said to have a concert with the malcontents in Ireland and expect to be joined by them upon their landing. There is another embarkation at Dunkirk destined as it is supposed to join that from Brest. The troops employed appear to be very much dissatisfied with the service. The admiral Villaret Joyeuse, and almost all the commanding Officers have been displaced and others appointed in their stead. The marine Minister is gone to Brest to  pacify an insurrection which has taken place on board the fleet, and reconcile the troops to the expedition. Hoche has the command in chief.
I have informed you heretofore how cavalierly the Constitution lately produced here has been treated, and the appointment of a new Committee to draw up another. There was an inconsistency in the two decrees of the National Assembly, the first, accepting the plan proposed as a ground-work for deliberation, and the second pass’d six days afterwards and setting it altogether aside, at which some people have had the weakness to be surprized. But in order to remove all doubts not only of the cause but of the manner whereby the alteration was effected, two members of the Assembly have published an address to the Batavian People, declaring that they were the persons who brought it to pass. That when they found a Constitution brought to light infected with the venom of federalism and calculated only to call back the Stadholder and slavery, that this Constitution was favoured by a great majority of the Assembly, and that their hapless Country was upon the point of receiving the coup de grace, they united themselves with a very small number of friends to Liberty, and the next moment stepped into a Carriage, went to Paris, and deposited their well-grounded apprehensions in the bosom of the french Government. The consequences they add, are apparent; federalism finds its six months labour fruitless, the haters of liberty spite of the thousand masks under which they strive to conceal their detested faces will be crushed, and Netherland will be free.—Such is the mode of debating Constitutions here.
I am, Dear Sir, in constant duty and affection, your Son
John Q. Adams